Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161379                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  SC: 161379
                                                                     COA: 352697
                                                                     Washtenaw CC: 19-000192-FH
  DORIAN CHARNELL CLEMENTS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 24, 2020 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals, which shall
  hold this case in abeyance pending its decision in People v Lewis (Court of Appeals
  Docket No. 350287). After Lewis is decided, the Court of Appeals shall reconsider this
  case in light of Lewis.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
           t1014
                                                                               Clerk